Name: 86/480/EEC: Commission Decision of 18 September 1986 approving the programme of measures submitted by the Greek Government for 1986 on the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  management;  agricultural structures and production
 Date Published: 1986-10-03

 Avis juridique important|31986D048086/480/EEC: Commission Decision of 18 September 1986 approving the programme of measures submitted by the Greek Government for 1986 on the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) Official Journal L 282 , 03/10/1986 P. 0025*****COMMISSION DECISION of 18 September 1986 approving the programme of measures submitted by the Greek Government for 1986 on the restructuring of the system for agricultural surveys in Greece (Only the Greek text is authentic) (86/480/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision No 85/360/EEC of 16 July 1985 on the restructuring of the system for agricultural surveys in Greece (1), and in particular Article 4 thereof, Whereas, as required by Article 4 (1) of the said Decision, the Greek Government has submitted the annual programme of measures planned for 1986; Whereas the programme that has been submitted is such as to attain the objective of organizing in Greece a system of surveys on agricultural matters which will satisfy Community requirements in respect of statistical information in this field; Whereas the measures provided for by this Decision comply with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The programme of measures on the restructuring of the system for agricultural surveys in Greece submitted by the Greek Government for 1986 is approved. Article 2 This Decision is addressed to the Greek Republic. Done at Brussels, 18 September 1986. For the Commission Alois PFEIFFER Member of the Commission (1) OJ No L 191, 23. 7. 1985, p. 53.